439 B.R. 674 (2010)
In re AURORA OIL & GAS CORPORATION, Debtor.
Frontier Energy, LLC, Plaintiff,
v.
Aurora Energy, Ltd., Defendant.
Bankruptcy No. DT 09-08254. Adversary No. 09-80518.
United States Bankruptcy Court, W.D. Michigan.
August 13, 2010.
Order Denying Reconsideration September 14, 2010.
*676 D. Andrew Portinga, Miller Johnson, Grand Rapids, MI, Marc N. Swanson, Timothy A. Fusco, Miller Canfield Paddock and Stone PLC, Detroit, MI, for Plaintiff.
Charles N. Ash, Jr., David R. Whitfield, Stephen B. Grow, Warner Norcross & Judd, LLP, Grand Rapids, MI, Scott A. Storey, Webb A. Smith, Foster, Swift, Collins & Smith PC, Lansing, MI, for Defendant.

OPINION AND ORDER REGARDING APPLICABILITY OF 11 U.S.C. § 365 TO OIL AND GAS LEASES
SCOTT W. DALES, Bankruptcy Judge.
Plaintiff Frontier Energy, LLC ("Frontier" or "Plaintiff') and Defendant Aurora Energy, Ltd. ("Aurora" or "Defendant")[1] are parties to two oil and gas leases referred to in this adversary proceeding as the Hudson Agreement and the Corwith Agreement (collectively the "Agreements"). Long before Aurora filed a voluntary petition for relief with this court, the parties were embroiled in litigation over their respective rights under the Agreements, principally those regarding royalty payments that Frontier claims Aurora owes. When Aurora filed for relief in this court, the dispute became more complicated by the applicability of 11 U.S.C. § 365 ("Section 365"). The issue initially arose in connection with the confirmation hearing on Aurora's reorganization plan, but the parties agreed to resolve the controversy through this adversary proceeding. Frontier has since filed a motion for partial summary judgment to resolve issues related to the Agreements and Section 365 (the "Motion," DN 124).[2]
*677 Frontier contends that the Agreements qualify as unexpired leases or, at least, executory contracts as a matter of Michigan law, within the purview of Section 365. Aurora, in contrast, argues that, as a matter of economic reality and Michigan law, the Agreements are neither leases nor executory contracts. Instead, each represents an executed sale of oil and gas, conveying an interest in the oil and gas and the real estate akin to a determinable fee.
Should the court determine that the Agreements are either unexpired leases or executory contracts, Aurora will have to assume or reject them. If Aurora elects to assume one or both of the Agreements, it will have to cure all defaults. If instead, Aurora rejects the Agreements, then Frontier's resulting claim will share a limited fund, pro rata, with other unsecured creditors.
There are no factual disputes affecting this issue, and the decision depends entirely on the court's legal analysis. If Michigan treats a lessee's interest in an oil and gas lease as an interest in real estate (rather than personalty), and if the lessee's interest is not a freehold interest, then the Agreements qualify as "leases" within the meaning of Section 365.
After carefully considering the parties' oral and written arguments, including the amicus curiae brief of Michigan's Department of Natural Resources and Environment, the court will grant Frontier's Motion.

ANALYSIS
In order to prevail on this Motion, Frontier must establish that the Agreements are either "unexpired leases" or "executory contracts" within the meaning of Section 365.[3]

1. "Unexpired Lease" Analysis

The meaning of the term "lease" is a question of federal law, informed to a considerable extent by state law principles the court is bound to respect. Terrell v. Albaugh (In re Terrell), 892 F.2d 469, 471-72 (6th Cir.1989).[4]
Though Section 365 does not give much guidance on the meaning of these key terms, it expressly provides that "leases of real property shall include any rental agreement to use real property." 11 U.S.C. § 365(m); see also In re Gasoil, Inc., 59 B.R. 804, 807 (Bankr.N.D.Ohio 1986).
Michigan law plainly provides that the right to grant oil and gas leases originates with the holder of the land in fee simple. Winter v. Mackie, 376 Mich. 11, 135 N.W.2d 364 (1965). Similarly, Michigan regards the rights conveyed under oil and gas leases as interests in real estate. Jaenicke v. Davidson, 290 Mich. 298, 287 N.W. 472, 474 (1939). Although *678 the ultimate object of the transaction between Aurora and Frontier is the extraction of oil and gas, an oil and gas lease does not grant an interest in the oil and gas qua personalty, only the right to extract it from the land. Indeed, only after the oil or gas is severed from the realty does it become personal property under Michigan law. ANR Pipeline Co. v. 60 Acres of Land, 418 F.Supp.2d 933, 940 (W.D.Mich.2006). The Michigan Court of Appeals explained that the interest of an oil and gas lessee is regarded as a profit á prendre, an interest in the real estate, but not an interest in the oil and gas itself, at least not until the oil and gas are extracted. VanAlstine v. Swanson, 164 Mich. App. 396, 417 N.W.2d 516, 520 (1987) (profit á prendre "transfers no present interest in the minerals in place.").
The Michigan Supreme Court's opinion in Energetics Ltd. v. Whitmill, 442 Mich. 38, 497 N.W.2d 497 (1993), is not to the contrary. In this relatively recent pronouncement, the Supreme Court observed that an oil and gas lease "is a transfer of an interest in oil and gas," but for this proposition the court cited Jaenicke, a case that clearly characterized oil and gas rights as interests in real estate until extracted. Energetics, Ltd., 497 N.W.2d at 502 (citing Jaenicke); Jaenicke, 287 N.W. at 474 (oil and gas rights under oil and gas lease are "part of the realty until severed therefrom."). The Energetics court explained the operation of oil and gas leases in Michigan:
The typical lease grants the lessee the exclusive right to enter the land to explore, drill, and produce oil and gas. 1 Williams & Meyers, Oil & Gas, § 202.1, p 21. The lessor retains a reversionary interest in the mineral estate. See 3A Summers, Oil and Gas, § 601, p 310; Lampman, Oil and Gas Royalty, 42 Mich. St B J 27 (March, 1963). At termination of such a lease, the oil and gas rights revert to "the grantors of the lease, their heirs or assigns." Jupiter Oil Co. v. Snow, 819 S.W.2d 466, 468 (Tex.1991); Kaiser v. Love, 163 Tex. 558, 560, 358 S.W.2d 586 (1962). It is evident that the transfer of an interest in oil and gas occurs both when a lease takes effect and when the leasehold interest reverts to the interest owner upon termination of the lease.
Energetics, Ltd., 497 N.W.2d at 502 (footnotes omitted). Significantly, the Supreme Court characterized the reversionary interest as a "leasehold" interest that reverts to the "interest owner," even though it cited Texas law which generally treats a lessee's interest as a fee.
Similarly, when confronted with the question of whether the rights of a lessee under a Michigan oil and gas lease qualify as a fee interest subject to a wife's claim of dower, the court concluded that such interests did not qualify as fee interests. The Supreme Court reasoned that a lessee under an oil and gas lease is "but a lessee for a determinable term and [is] not seised of an estate of inheritance" within the meaning of Michigan's dower statute. Redman v. Shaw, 300 Mich. 314, 1 N.W.2d 555, 556-57 (1942). The high court's discussion of "seisen" as a condition of a freehold tenure, and its conclusion that an oil and gas lessee is not "seised" of any interest,[5] persuades the court that Michigan treats a lessee's interest as a leasehold or profit á prendre, but not a freehold estate. In this significant respect, Michigan departs from the law of Texas and several other oil and gas states that apparently regard a lessee's *679 interest under an oil and gas lease as a freehold or fee.
At oral argument, Aurora argued, based on the U.S. Supreme Court's recent decision in Hamilton v. Lanning, ___ U.S. ___, ___, 130 S.Ct. 2464, 2471, 177 L.Ed.2d 23 (2010), that "[w]hen terms used in a statute are undefined, we give them their ordinary meaning." See Transcript of Oral Argument Held July 28, 2010 at pp. 35-36 & 49 (DN 187). Although Section 365(m) does attempt to define the term "lease," the definition is somewhat circular, as Judge Wedoff has noted, because the term "rental agreement" is generally understood to mean "lease." In re Resource Technology Corp., 254 B.R. 215, 225 (Bankr.N.D.Ill.2000). Because, as the parties agree, the term "lease" as used in Section 365 is not fully defined, the court should consider its ordinary meaning. Lanning, 130 S.Ct. at 2471; American Tobacco Co. v. Patterson, 456 U.S. 63, 68, 102 S.Ct. 1534, 71 L.Ed.2d 748 (1982).
Judge Wedoff observed that a lease is commonly understood to mean:
[1] an agreement by the owner of property (the lessor) to allow exclusive possession of that property by another person (the lessee), [2] for a defined period of time, [3] in exchange for payment ("rent") by the lessee, [4] with the property reverting to the lessor at the end of the lessee's period of possession.
Resource Technology Corp., 254 B.R. at 225-26 (citing Black's Law Dictionary 889 (6th ed. 1990)). The Agreements between Frontier and Aurora, though obviously touching the arcane area of oil and gas law, fall within this common understanding.
First, the Agreements recite, and no one appears to disagree, that prior to the execution of the Agreements Frontier was the owner of the subsurface mineral estate, and both Agreements plainly grant Aurora exclusive possession and control.
Second, the Agreements grant Aurora exclusive use for a defined period of timethe initial term and thereafter so long as oil and gas are produced in "paying quantities." The fact that the duration may be difficult to ascertain does not disqualify Aurora's interest as a leasehold because "oil and gas cannot be produced forever ..." Redman, 1 N.W.2d at 557. The term of each Agreement is indefinite but not perpetual.
Third, Frontier conveyed an interest to Aurora in exchange for consideration in the form of rents and royalty payments from Aurora. Mobile Oil Corp. v. Michigan, 121 Mich.App. 293, 328 N.W.2d 367, 371 (1982) ("Royalty payments under an oil and gas lease are not payments for the purchase of the oil and gas produced ... [but] payments for the privilege of exploiting the land which is the subject of the lease."). Royalties for oil and gasrepresenting the fruits of the subsurface estateare akin to "rents and profits" in the parlance of the common law. They are equivalent to rent measured not by the acre (as during the primary term), but by the amount of oil or gas produced.
Fourth, at the termination of the Agreements, the interests conveyed to Aurora revert to Frontier. Frontier will be free to re-lease its subsurface estate to another entity capable of extracting additional oil and gas, or perhaps other subterranean products like gravel or sand or other minerals. This is a meaningful reversionary interest.
To reiterate, the property interests transferred under the Agreements are not interests in the oil and gas per se under Michigan law, but merely interests in the nature of a profit d prendrethe right to extract oil and gas from Frontier's reversionary estate. Under Michigan law, this *680 is an interest in the real estate, though less than a fee interest. VanAlstine, 417 N.W.2d at 520 (profit á prendre); Redman, 1 N.W.2d at 557 (not a fee interest); Jaenicke, 287 N.W. at 474 (leasehold interest in real estate).
Judge Nims suggested, in dicta, that Section 365 may apply to unexpired oil and gas leases in Michigan. See In re P.I.N.E., Inc., 52 B.R. 463 (Bankr. W.D.Mich.1985). Opinions of other bankruptcy courts, whether dicta or not, are not binding on this court, yet the dicta from Judge Nims merits considerable respect and is certainly persuasive authority on the question before the court. The court has considered the other arguments and authorities that Aurora advanced and finds them insufficiently persuasive.
Finally, treating the Agreements as unexpired leases makes sense when considering the purpose of Section 365, a statute designed to deal with transactions that are not fully executed when the petition is filed, and that in a practical sense straddle the petition date. Congress has expressed special solicitude for real estate transactions in the nature of unexpired leases, perceiving a need to balance the interests of the trustee or debtor-in-possession (who might wish to be relieved of burdensome and potentially long-term obligations) against the interests of nondebtor parties such as Frontier (who seek the benefit of their bargaineither full payment with continued possession in the estate, or a pro rata claim plus present enjoyment of the reversionary interest).
From its review of these and other Michigan authorities, the court concludes that oil and gas leases in Michigan, such as each of the Agreements under consideration, are "rental agreement[s] to use real property" and therefore "leases" within the meaning of Section 365. See 11 U.S.C. § 365(m).

2. "Executory Contract" Analysis

The court's conclusion that the Agreements qualify as "leases" within the meaning of Section 365 makes it unnecessary to consider whether the Agreements meet either the functional test or Countryman definition for executory contracts. Compare Rieser v. Dayton Country Club (In re Magness), 972 F.2d 689, 694 (6th Cir.1992) (Countryman definition is "helpful" but "not controlling") with Terrell, 892 F.2d at 471 (approving Countryman definition) and Chattanooga Mem. Park v. Still (In re Jolly), 574 F.2d 349 (6th Cir.1978) (adopting "functional" test). Given the confusion in the case law, it is also improvident to opine on the question.

CONCLUSION AND ORDER
Each of the Agreements is a "rental agreement to use real property" because an oil and gas lessee's interest under Michigan law is a non-freehold interest in real property within the common understanding of the term "lease." Other courts, interpreting the laws of other states, have reached a contrary conclusion, but this disparity may be explained by our complex system of dual sovereigns, a system in which "the basic federal rule is that state law governs" unless a countervailing federal interest otherwise requires. Butner, 440 U.S. at 57, 99 S.Ct. 914; see also River Prod. Co. v. Webb (In re Topco, Inc.), 894 F.2d 727, 739-40 n. 17 (5th Cir. 1990) (holding that trustee is not required to assume or reject Texas oil and gas leases but noting that result would be different in states where oil and gas leases constitute leasehold interests, rather than freehold interests).
Accordingly, each of the Agreements qualifies as an "unexpired lease" which Aurora must either assume or reject pursuant *681 to Section 365. Under Rule 54(b), however, this Opinion and Order does not end the litigation because difficult issues regarding the applicable cure payments remain for later decision. Under the circumstances, the court will not require Aurora to make its decisions regarding assumption or rejection until this litigation concludes.
Nothing in this Opinion and Order shall be construed to abridge Frontier's rights under Section 365 and Rule 6006(b).
NOW, THEREFORE, IT IS HEREBY ORDERED that Frontier's Motion (DN 124) is GRANTED.
IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Opinion and Order pursuant to Fed. R. Bankr.P. 9022 and LBR 5005-4 upon Timothy A. Fusco, Esq., D. Andrew Portinga, Esq., Robert H. Skilton, Esq., Stephen B. Grow, Esq., Charles N. Ash, Jr., Esq., and Harold J. Martin, Esq.
IT IS SO ORDERED.

MEMORANDUM ORDER DENYING RECONSIDERATION AND AMICUS MOTIONS
In an Opinion and Order Regarding Applicability of 11 U.S.C. § 365 to Oil and Gas Leases (the "Opinion," DN 188), the court determined that oil and gas leases in Michigan may qualify as unexpired leases within the meaning of 11 U.S.C. § 365. Unhappy with the court's conclusion, Defendant Aurora Energy, Ltd. ("Aurora" or "Defendant")[1] timely filed Aurora Oil And Gas Corporation's Motion And Memorandum For Reconsideration Pursuant to Federal Rule Of Bankruptcy Procedure 9023 (the "Reconsideration Motion," DN 191). Aurora's Reconsideration Motion relies principally on a Michigan Supreme Court decision that this court has already considered, and a new policy argument predicting dire consequences for the state's oil and gas industry if the court permits its prior decision to stand. In addition, the Michigan Oil and Gas Association filed a motion for leave to file an amicus brief, evidently in support of Aurora's position. See Motion For Leave to File Brief of Amicus Curiae Michigan Oil and Gas Association ("Amicus Motion," DN 197).
Given the arguments advanced and the imminent trial date, the court has concluded that it should resolve the Reconsideration Motion and the Amicus Motion without oral argument. Having considered Aurora's argument, and the response of Frontier Energy, LLC, the court finds no reason to depart from its prior Opinion.
Reconsideration of judgments and orders is the exception, rather than the rule. Were it otherwise, parties would have little incentive to present all arguments in support of their positions in an efficient, straightforward manner. Judicial decision-making is not an endless conversation between the court and the parties, but rather an exercise designed to balance the parties' right to a correct decision against their right to a prompt one. For this and other reasons, reconsideration is available only in limited circumstances: (1) where there is a clear error of law; (2) in cases involving newly-discovered evidence which could not have been discovered prior to entry of the order under review; (3) in cases involving changes in controlling law; and (4) to prevent manifest injustice. See GenCorp. Inc. v. American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir.1999); In re No-Am *682 Corp., 223 B.R. 512, 513 (Bankr.W.D.Mich. 1998).
Aurora's Reconsideration Motion does not rely on newly-discovered evidenceindeed, its motion confirms the court's earlier conclusion that the issue at hand involves a legal question only. Nor does the motion suggest any change in controlling law. Instead, Aurora seeks reconsideration to correct a "clear error of law." In support, its Reconsideration Motion advances a new argument premised on Mark v. Bradford, 315 Mich. 50, 23 N.W.2d 201 (1946), a case considered by Aurora's counsel and the court prior to entry of the Opinion, thus perfectly illustrating the Sixth Circuit's proscription in Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998) (motions for reconsideration are "not an opportunity to re-argue a case" and should not be used by the parties to "raise arguments which could, and should, have been made" before the court's earlier decision).
Aurora over-reads the Michigan Supreme Court's decision in Bradford, supra, which decided only that unaccrued royalties under an oil and gas lease qualify as real property, for purposes of a quiet title action. The Bradford court focused almost exclusively on the interest reserved in the lessor, rather than the interest conveyed to the lessee. Aurora makes much of the fact that, in passing, the court observed that an oil and gas lessee's interest is "in the nature of a qualified fee," but this observation was not necessary to the decision and was itself qualified. Unlike the Supreme Court's earlier decision in Redman v. Shaw, 300 Mich. 314, 1 N.W.2d 555, 556-57 (1942), where the court squarely held that a lessee under an oil and gas lease is "but a lessee for a determinable term," the Bradford court, by employing the phrase "in the nature of," simply observed that a lessee's interest resembled a qualified fee. Bradford, 23 N.W.2d at 205. The court agrees that there is a resemblancethat is what makes this issue so difficultbut when asked to draw the line, the Michigan Supreme Court held that a lessee is "not seised of an estate of inheritance," a term that embraces determinable or qualified fee interests. Redman, 1 N.W.2d at 556-57.
Aurora's policy argument, which predicts that the court's Opinion will traumatize oil and gas markets in Michigan, is neither germane nor persuasive. It is not germane because it is addressed to the wrong branch of government. Though courts must be mindful of the impact of their decisions on the public, matters of energy policy are beyond their ken. Indeed, the fact that the Michigan Department of Natural Resources and Environment ("DNRE") shares Frontier's view and expressed it in an amicus brief likely has a greater impact on the markets than the decision of a single trial court. After all, the DNRE is the parties' principal regulator. Moreover, as Frontier notes in its opposition, Congressthe legitimate policy-maker in this instancebalanced the interests of lessors and lessees and, frankly, tipped the scales in favor of lessees by permitting them to continue enjoying lease benefits notwithstanding their debtor-lessors' decisions to reject. See 11 U.S.C. § 365(h)(1)(A)(ii). A court may consider a policy argument as an aid in understanding the law, but not as a reason for changing it.
The court has considered Aurora's other arguments and, under the standards set forth above, finds them without merit.
At confirmation last December, the parties agreed that this case should proceed with dispatch, and the court has endeavored to resolve issues quickly. Although *683 the court might have been inclined to entertain argument from the Michigan Oil and Gas Association before rendering its Opinion, the Amicus Motionfiled one month after the court has already ruled and less than three months before trial comes too late. Because the parties and the DNRE have timely and effectively advocated for their respective positions, permitting the association to participate at this late date adds nothing but additional delay and expense. Under the circumstances, the court will deny the Amicus Motion, without prejudice to renewal should either party lodge an appeal after entry of final judgment.
NOW, THEREFORE, IT IS HEREBY ORDERED that the Reconsideration Motion (DN 191) is DENIED.
IT IS FURTHER ORDERED that the Amicus Motion (DN 197) is DENIED.
IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Opinion and Order pursuant to Fed. R. Bankr.P. 9022 and LBR 5005-4 upon Timothy A. Fusco, Esq., D. Andrew Portinga, Esq., Robert H. Skilton, Esq., Stephen B. Grow, Esq., Charles N. Ash, Jr., Esq., David Whitfield, Esq., Harold J. Martin, Esq., and Kristi A. Katsma, Esq.
IT IS SO ORDERED.
NOTES
[1]  The Defendant is now known as NorthStar Energy LLC, but the court will continue to refer to the company as "Aurora" to reflect its prepetition identity.
[2]  The parties conducted themselves during oral argument and in their briefs as if the Motion raises purely legal questions dependent entirely on Michigan's treatment of oil and gas leases. When the disputed issue is a purely legal one which the court may resolve without finding facts, summary judgment is appropriate. See Celotex Corp. v. Catrett, 477 U.S. 317, 326, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
[3]  As Judge Hughes has explained, the terms "executory contract" and "unexpired lease" are "not interchangeable." In re Sturgis Iron & Metal Co., Inc., 420 B.R. 716, 719 (Bankr. W.D.Mich.2009).
[4]  Although "[p]roperty interests are created and defined by state law," it does not follow that state law determines the meaning of an undefined term in a federal statute, such as the term "unexpired lease" in Section 365, because a "federal interest" may require a "different result." Butner v. United States, 440 U.S. 48, 55, 99 S.Ct. 914, 59 L.Ed.2d 136 (1979).
[5]  "Seisin" is defined as "[p]ossession of real property under claim of freehold estate." In re Estate of Moukalled, 269 Mich.App. 708, 714 N.W.2d 400, 406 (2006) (citing Black's Law Dictionary (5th ed.)).
[1]  The Defendant is now known as NorthStar Energy LLC, but the court will continue to refer to the company as "Aurora" to reflect its prepetition identity.